Exhibit 10.1

 
Anstellungsvertrag
Employment Contract
   
DIESER ANSTELLUNGSVERTRAG vom 1. Januar 2012 (der „Vertrag”) ist von und
zwischen Healthways, Inc., einer Gesellschaft nach dem Recht des US-Staates
Delaware (das „Unternehmen“) und Peter Choueiri (der „leitende Angestellte“)
geschlossen. Dieser Vertrag ersetzt und hebt alle anderen Anstellungsverträge
zwischen dem Unternehmen und dem leitenden Angestellten auf.
THIS EMPLOYMENT AGREEMENT dated as of January 1, 2012 (the “Agreement”), is
entered into by and between Healthways, Inc., a Delaware corporation (the
“Company”), and Peter Choueiri (the “Executive”). This Agreement replaces and
supersedes any other employment agreement between the Company and Executive.
Das Unternehmen möchte, dass der leitende Angestellte als President, Healthways
International unter den Bedingungen dieses Vertrages tätig wird und der leitende
Angestellte möchte diese Position unter den Bedingungen dieses Vertrages
wahrnehmen; und
WHEREAS, the Company desires that the Executive serves as President, Healthways
International and the Executive desires to hold such position under the terms
and conditions of this Agreement; and
 
die Parteien möchten diesen Vertrag unter den nachstehenden Bedingungen für das
Anstellungsverhältnis des leitenden Angestellten mit dem Unternehmen
abschließen.
WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions of the employment relationship of the Executive with the Company.
 
In der Absicht, hierdurch rechtlich gebunden zu sein, vereinbaren die Parteien
was folgt:
NOW, THEREFORE, intending to be legally bound hereby, the parties agree as
follows:
 
I. ANSTELLUNGSVERHÄLTNIS
 
 
I. EMPLOYMENT
Das Unternehmen beschäftigt hiermit den leitenden Angestellten und der leitende
Angestellte nimmt hiermit das Anstellungsverhältnis mit dem Unternehmen an,
beide unter den Bedingungen und als Verpflichtete der nachstehenden Bedingungen.
 
The Company hereby employs the Executive and the Executive hereby accepts
employment with the Company, upon the terms and subject to the conditions set
forth herein.
 

 
 
 

--------------------------------------------------------------------------------

 
II. LAUFZEIT UND URLAUB
II. TERM AND VACATION
Die nach Abschnitt VI. der Kündigung unterliegende Laufzeit der Anstellung des
leitenden Angestellten beginnt entsprechend dieses Vertrags (gegebenenfalls
verlängert, die „Laufzeit“) am 1. Januar 2012 (der „Vertragsbeginn“) und ist
unbefristet. Der leitende Angestellte hat einen Anspruch auf dreißig Werktage
Erholungsurlaub pro Jahr.
Subject to termination as stated in Section VI., the term of employment of the
Executive pursuant to this Agreement (as the same may be extended, the “Term”)
shall commence on January 1, 2012 (the “Starting Date”), and shall be indefinite
in time thereafter. The Executive shall be entitled to thirty working days
vacation per year.
 
III. POSITION
 
III. POSITION
Während der Laufzeit soll der leitende Angestellte als President, Healthways
International des Unternehmens der Position entsprechende und zusätzliche von
dem Unternehmen zu bestimmende Pflichten erfüllen. Der leitende Angestellte
stimmt zu, auf Anfrage, ohne zusätzliche Vergütung, als Mitglied des Board of
Directors des Unternehmens (das „Board“) und/oder eines Organs einer
Tochtergesellschaft des Unternehmens und/oder in einer oder mehreren leitenden
Positionen innerhalb des Unternehmens und/oder einer Tochtergesellschaft des
Unternehmens tätig zu werden, solange dies für den leitenden Angestellten
durchführbar und zumutbar ist. Falls das Dienstverhältnis des leitenden
Angestellten, aus welchem Grund auch immer, gekündigt wird, unabhängig davon, ob
eine solche Kündigung freiwillig oder unfreiwillig erfolgt, wird der leitende
Angestellte als Boardmitglied und geschäftsführendes Organ des Unternehmens (und
jeder seiner Tochtergesellschaften) zurücktreten. Dieser Rücktritt darf nicht
später wirksam werden als zum Zeitpunkt des Wirksamwerdens der Kündigung des
Anstellungsverhältnisses des leitenden Angestellten mit dem Unternehmen. Das
Unternehmen schließt für den leitenden Angestellten eine D&O-Versicherung bis zu
einer Höhe von USD 65 Millionen ab.
During the Term, the Executive shall serve as President, Healthways
International of the Company performing duties commensurate with the position
and such additional duties as the Company shall determine. If asked, the
Executive agrees to serve, without any additional compensation, as a director on
the Board of Directors of the Company (the “Board”) and/or the board of
directors of any subsidiary of the Company, and/or in one or more officer
positions with the Company and/or any subsidiary of the Company as long as it is
executable and feasible for the Executive. If the Executive’s employment is
terminated for any reason, whether such termination is voluntary or involuntary,
the Executive shall resign as a director and officer of the Company (and any of
its subsidiaries), such resignation to be effective no later than the effective
date of termination of the Executive’s employment with the Company. The Company
provides the Executive protection through D&O insurance of up to USD 65 million.

 
 
2

--------------------------------------------------------------------------------

 
IV. PFLICHTEN
IV. DUTIES
Der leitende Angestellte wird während der Laufzeit seine vollständige Zeit und
Aufmerksamkeit während der üblichen deutschen Geschäftszeiten dem Geschäft und
den Angelegenheiten des Unternehmens widmen. Soweit es keine Verletzung dieses
Vertrages durch den leitenden Angestellten darstellt, kann der leitende
Angestellte mit Zustimmung des Unternehmens angemessene Zeitperioden karitativen
und gesellschaftlichen Aktivitäten und brancheninternen sowie beruflichen
Aktivitäten und/oder der Erledigung persönlicher Investitionen widmen, solange
diese Aktivitäten nicht die Erbringung der Pflichten des leitenden Angestellten
beeinträchtigen. Der Arbeitsplatz ist München, Deutschland. Die Pflichten des
leitenden Angestellten erfordern nationale und internationale Reisen.
During the Term, the Executive shall devote his full time and attention during
normal German business hours to the business and affairs of the Company;
provided, however, that it shall not be a violation of this Agreement for the
Executive with the approval of the Company to devote reasonable periods of time
to charitable and community activities and industry or professional activities,
and/or to manage personal investments, so long as such activities do not
interfere with the performance of the Executive’s responsibilities under this
Agreement. The place of work is Munich, Germany; the Executive’s duties require
national and international travel.

 
 
3

--------------------------------------------------------------------------------

 
V. VERGÜTUNG
V. COMPENSATION
A.      Grundgehalt
Das anfängliche jährliche Grundgehalt des leitenden Angestellten beträgt ab dem
Vertragsbeginn 312.000 Euro brutto. Während der Laufzeit dieses Vertrages wird
das Board (oder ein Ausschuss des Boards), auf Empfehlung des Chief Executive
Officer („CEO“) mit Wirkung zum 1. Januar jedes Kalenderjahres nach
Vertragsbeginn, das Grundgehalt des leitenden Angestellten überprüfen und dieses
anheben falls und wenn dieses für angebracht erachtet wird. Das anfängliche
Grundgehalt, welches gegebenenfalls während der Laufzeit erhöht wurde, ist
definiert als das „Grundgehalt“. Das Grundgehalt ist netto abzüglich aller
Bankgebühren in monatlich gleichen Beträgen in Übereinstimmung mit den üblichen
Gehaltsabrechungsverfahren des Unternehmens zu zahlen und ist allen
entsprechenden Steuern und Einbehaltungen unterworfen. Die Höhe des
Grundgehalts, welches dem leitenden Angestellten zum Beendigungszeitpunkt (wie
nachstehend definiert) auszubezahlen ist, ist zur Bestimmung der gesamten
Abfindungszahlungen an den leitenden Angestellten heranzuziehen.
A.Base Salary
The Executive’s initial base salary as of the Starting Date is 312,000 Euros
gross annually. Effective January 1 of each calendar year after the Starting
Date during the Term of this Agreement, upon the recommendation of the Chief
Executive Officer (“CEO”), the Board (or a committee of the Board) shall review
the Executive’s base salary and may increase such amount if and as it may deem
advisable. Such initial base salary, as it may be increased during the Term, is
defined as the “Base Salary”. The Base Salary shall be payable net of all bank
fees in monthly equal installments in accordance with the Company’s normal
payroll practices, and is subject to all proper taxes and withholding. The Base
Salary rate at which the Executive is being compensated on the Date of
Termination (as defined below) shall be the Base Salary rate used in determining
all severance amounts payable to the Executive hereunder.
 
B.Bonusplan
Ein solcher Bonus wird gegebenenfalls auf Empfehlung des CEO von dem Board (oder
einem gebildeten Ausschuss, bestehend ausschließlich aus unabhängigen
Direktoren), bestimmt und ist in Übereinstimmung mit den Bedingungen des
Bonusplans, welcher durch das Unternehmen eingeführt wurde („Bonusplan“),
auszubezahlen.
B.Bonus Plan
Such bonus, if any, as shall be determined upon the recommendation of the CEO by
the Board (or any designated Committee of the Board comprised solely of
independent directors), shall be paid in accordance with the terms and
conditions of the bonus plan established for the Company (“Bonus Plan”).
 

 
 
4

--------------------------------------------------------------------------------

 
C.Langfristige Leistungsprämien
Während der Laufzeit steht es dem Board (oder einem gebildeten Ausschuss,
bestehend ausschließlich aus unabhängigen Direktoren) auf Empfehlung des CEO
frei, langfristige Leistungsprämien entsprechend der Equity Incentive Pläne der
Gesellschaft für den leitenden Angestellten in Betracht zu ziehen.
C.Long Term Incentive Awards
During the Term, upon the recommendation of the CEO, the Board (or any
designated committee of the Board comprised solely of independent directors) is
free to consider any long term incentive awards to the Executive pursuant to the
Company’s equity incentive plans.
 
D.Geschäftswagen
Das Unternehmen stellt dem leitenden Angestellten einen Geschäftswagen zur
Verfügung.
D.Company Car
The Company will provide the Executive with a company car.
1.Der leitende Angestellte hat einen Anspruch auf einen Geschäftswagen zu einer
monatlichen Leasingrate von 1.000 Euro brutto („Fahrzeugwert“) zuzüglich
Versicherung, Service und Instandhaltung und Verbrauchsmaterialien (z.B. Benzin,
Öl etc.). Die Leasingrate ist unter Zugrundelegen einer Leasingdauer von drei
Jahren berechnet, nach welcher ein neues Fahrzeug vom leitenden Angestellten
ausgewählt werden kann.
1.The Executive shall be entitled to receive a company car with a monthly
leasing rate of 1,000 Euro gross (“Car Value”) plus insurance, service and
maintenance and consumables (e.g., petrol, oil, etc.). This leasing rate is
calculated on the basis of a three-year leasing after which a new car can be
chosen by the Executive.
 
2.Falls sich der leitende Angestellte entscheidet ein Fahrzeug zu nutzen, dessen
Leasingrate höher ist als der Fahrzeugwert, muss der leitende Angestellte die
Differenz zur tatsächlichen Leasingrate tragen.
2.If the Executive decides to use a car, of which the leasing rate is higher
than the Car Value, the Executive has to bear the difference in the factual
leasing rate.
 
3.Falls sich der leitende Angestellte entscheidet ein Fahrzeug zu verwenden,
dessen Leasingrate niedriger ist als der Fahrzeugwert, erhält der leitende
Angestellte die Differenz als zusätzliche Bruttovergütung.
3.If the Executive decides to use a car, of which the leasing rate is lower than
the Car Value, the Executive receives the difference as additional gross salary.
 

 
 
5

--------------------------------------------------------------------------------

 
4.Der Dienstwagen kann für private Zwecke genutzt werden. Dies führt zu einem
geldwerten Vorteil, dessen Betrag zu einem einheitlichen Steuersatz entsprechend
den derzeitigen steuerrechtlichen Bestimmungen oder anderer nach dem deutschen
Steuerrecht zulässiger steuerlicher Ansätze zu versteuern ist. Diese Steuer ist
von dem leitenden Angestellten zu entrichten.
4.The company car can be used for private purposes. This results in a non-cash
benefit of which the amount will be taxed on a flat-rate according to the
current tax regulations, or through other tax approaches as permitted by German
tax law. This tax is to be borne by the Executive.
 
 
5.Falls zum Ende der Leasingdauer der leitende Angestellte eine höhere
Kilometerleistung abgerufen hat als im Leasingvertrag festgelegt wurde, muss der
leitende Angestellte für die zusätzliche Kilometerleistung aufkommen.
5.If at the end of the leasing period the Executive has used more mileage than
provided for in the leasing agreement the Executive has to pay for the
additional mileage.
 
6.Falls zum Ende der Leasingdauer der leitende Angestellte eine niedrigere
Kilometerleistung abgerufen hat als im Leasingvertrag festgelegt wurde, hat der
leitende Angestellte einen Anspruch auf Erhalt der Differenz als zusätzlichen
Bruttoverdienst.
6.If at the end of the leasing period the Executive has used less mileage than
provided for in the leasing agreement, the Executive is entitled to receive the
difference as additional gross salary.
 
E.Arbeitsverhinderung
Im Falle einer vorübergehenden Arbeitsverhinderung aufgrund von Krankheit oder
anderen unverschuldeten Gründen, wird das Unternehmen dem leitenden Angestellten
sein Grundgehalt und weitere Leistungen bis zu einer Dauer von sechs Wochen
fortzahlen. Im Falle der Arbeitverhinderung über einen längeren Zeitraum als
sechs Wochen wird das Unternehmen dem leitenden Angestellten für eine
Höchstdauer von 18 Monaten (um Zweifel auszuschließen, einschließlich der sechs
Wochen vorübergehender Arbeitsunfähigkeit) die Differenz zwischen jeglichen
Leistungen, die der leitende Angestellte von einer Krankenversicherung (z.B.
Krankengeld) erhält und seinem Grundgehalt und den weiteren Leistungen
fortzahlen. Die demnach versprochene Entgeltfortzahlung wird in keinem Fall für
die Zeit nach der Beendigung des Anstellungsverhältnisses geleistet.
E.Disability to Work
In the event of temporary disability to work for reasons of illness or any other
cause beyond his control, the Company shall continue to pay the Executive his
base salary and other benefits for up to six weeks. In the event of disability
to work for a longer period then six weeks the Company will pay to the Executive
for a maximum of total 18 months (for the avoidance of doubt including the six
weeks of temporary disability to work) the difference between any benefits that
the Executive receives from any health insurance (e.g. sickness pay) and his
base salary and benefits. The continued payment of salary provided for hereunder
shall in no event be made for any period after termination of employment.
 

 
 
6

--------------------------------------------------------------------------------

 
F.Doppelbesteuerung
Sollte der leitende Angestellte wegen seiner Tätigkeit aufgrund dieses Vertrages
in anderen Ländern als Deutschland steuerpflichtig werden, wird das Unternehmen
die Kosten für eine Steuerberatung übernehmen und den finanziellen Nachteil
gegenüber einer (fiktiven) Besteuerung in Deutschland, welche aufgrund dieses
Sachverhalts anfallen würde, kompensieren.
F.Dual Taxation
Should the Executive due to his employment according to this Agreement be
subject to taxes in other countries then Germany the Company will pay for tax
advice and compensate for the financial disadvantage vis-à-vis a (fictitious)
taxation in Germany accruing from this fact.
 
G.      Andere Leistungen
Zusätzlich zu den hierin besonders vorgesehenen Leistungen hat der leitende
Angestellte während der Laufzeit einen Anspruch auf Zahlungen in der Höhe von
80% seiner monatlichen Beiträge zur privaten Krankenversicherung und auf Zahlung
eines Beitrages in der Höhe von 5% seines monatlichen Bruttogrundlohnes in einen
privaten Pensionsfond seiner Wahl. Der 5%ige Beitrag erfolgt zusätzlich zu den
standardmäßigen 4%, welche bereits von dem Unternehmen zu seinen Gunsten bezahlt
werden.
G.Other Benefits
In addition to the benefits specifically provided for herein, during the Term
the Executive shall be entitled to payments in the amount of 80% of his monthly
private health insurance contributions and a payment in the amount of 5% of his
monthly gross base salary towards a private pension fund of his choice. The 5%
contribution is in addition to the standard 4% which are already being
contributed by the Company on his behalf.
 
Zusätzlich zu den hierin besonders vorgesehenen Leistungen hat der leitende
Angestellte während der Laufzeit einen Anspruch auf Teilhabe an allen besonderen
Leistungsplänen für leitende Mitarbeiter, die von dem Unternehmen unterhalten
werden, allgemein gemäß den Bedingungen dieser Pläne (ausschließlich CAP,
nationale LTIP), sofern nicht anderweitigen Vereinbarungen zwischen dem
leitenden Angestellten und dem Unternehmen getroffen wurden.
In addition to the benefits specifically provided for herein, during the Term
the Executive shall be entitled to participate in all officer specific benefit
plans maintained by the Company generally according to the terms of such plans
(excluding CAP, domestic LTIP) unless agreed otherwise by the Executive and the
Company.
 

 
 
7

--------------------------------------------------------------------------------

 
VI. BEENDIGUNG DES VERTRAGES
VI. TERMINATION OF AGREEMENT
Die Anstellung des leitenden Angestellten gemäß dieses Vertrags kann nur unter
Beachtung der im nachfolgenden Abschnitt genannten Bedingungen gekündigt werden.
Im Rahmen dieses Abschnitts VI. bezeichnet das „Datum der Beendigung“ das Datum
der Übergabe der Kündigungs- oder Rücktrittserklärung, sowohl durch das
Unternehmen als auch durch den leitenden Angestellten, und das
„Wirksamkeitsdatum“ den letzten Tag des rechtsgültigen Arbeitsverhältnisses
(z.B. den Tag, an welchem die Kündigung wirksam wird).
The Executive’s employment under this Agreement shall not be terminated except
as set forth in this Section. For this Section VI. the date of delivery of a
notice of termination or resignation by either the Company or the Executive
shall constitute the “Date of Termination” and the last day of the legal
employment relationship (i.e. the day on which the notice will be effective)
shall constitute the “Effective Date”.
 
A.Durch beiderseitige Zustimmung
Das Anstellungsverhältnis des leitenden Angestellten entsprechend dieses
Vertrages kann jederzeit durch eine beidseitige schriftliche Vereinbarung des
Unternehmens und dem leitenden Angestellten unter den zwischen den Parteien
vereinbarten Bedingungen beendet werden.
A.By Mutual Consent
The Executive’s employment pursuant to this Agreement may be terminated at any
time by the mutual written agreement of the Company and the Executive upon such
terms as are agreed upon between the parties.
 

 
 
8

--------------------------------------------------------------------------------

 
B.Tod
Falls der leitende Angestellte während der Laufzeit dieses Vertrages verstirbt,
wird das Unternehmen das bis zum Datum seines Todes fällige Grundgehalt an den
von dem leitenden Angestellten vorgesehnen Begünstigten zahlen sowie einen
anteiligen Betrag nach Maßgabe eines jeden Bonusplanes oder anderer Vergütung,
zu welcher er ansonsten zu seinem Todeszeitpunkt berechtigt wäre. Der Betrag des
Bonusplanes wird nach Ende des Geschäftsjahres, für welches der Bonusplan
besteht, bestimmt und ausbezahlt. Der Betrag des bis zum Datum seines Todes
fälligen Grundgehaltes soll seinem vorgesehenen Begünstigten innerhalb von
dreißig (30) Tagen nach dem Tod des leitenden Angestellten ausbezahlt werden,
wobei das Auszahlungsdatum nach alleinigem Ermessen des Unternehmens gewählt
werden kann. Jeglicher Bonus wird zu dem im Bonusplan vorgesehnen Zeitpunkt
ausbezahlt. Des weiteren werden alle ausstehenden Aktienoptionen,
Belegschaftsaktien, Belegschaftsaktieneinheiten und jegliche andere noch nicht
ausübbare aktienbasierende Leistungszulagen für ihren festgelegten Zeitraum
ausschließlich in Übereinstimmung mit den Zuerkennungsbedingungen, die zwischen
dem Unternehmen und dem leitende Angestellten zu seinem Todeszeitpunkt gelten,
übertragen und/oder verbleiben ausübbar. Darüber hinaus hat das Unternehmen
keine weiteren Verpflichtungen gegenüber dem leitenden Angestellten, den
Vertretern seines Nachlasses oder seinen Erben, mit der Ausnahme, dass den
Nachlassvertretern und/oder den Begünstigten des leitenden Angestellten solche
Beträge auszubezahlen sind, die unter den dann gültigen
Lebensversicherungsrichtlinien des Unternehmens oder anderen Plänen
auszubezahlen sind, da sie zu Leistungen in Beziehung stehen, die an den
Todesfall anknüpfen.
B.Death
If Executive dies during the Term of this Agreement, the Company shall pay his
Base Salary due through the date of his death to the Executive’s designated
beneficiary plus a pro-rata portion of any Bonus Plan or other compensation to
which he is otherwise entitled as of the time of his death, which Bonus Plan
amount will be determined and paid after the end of the fiscal year for which
the Bonus Plan was in place. The amount of Base Salary due through the date of
the Executive’s death shall be paid to his designated beneficiary within thirty
(30) days of the Executive’s death, with the date of such payment chosen by the
Company in its sole discretion. Any bonus shall be paid at such time designated
in the Bonus Plan. Furthermore, all outstanding stock options, restricted stock,
restricted stock units and any other unvested equity incentives shall vest
and/or remain exercisable for their stated terms solely in accordance with the
terms of the award agreements to which the Company and the Executive are parties
at the time of his death. The Company shall then have no further obligations to
the Executive or any representative of his estate or his heirs except that
Executive’s estate or beneficiaries, as the case may be, shall be paid such
amounts as may be payable under the Company’s life insurance policies and other
plans as they relate to benefits following death then in effect.

 
 
9

--------------------------------------------------------------------------------

 
C.Durch das Unternehmen aus wichtigem Grund
C.By the Company for Cause
 
1.Die Anstellung des leitenden Angestellten kann durch das Unternehmen aus
wichtigem Grund („außerordentliche Kündigung“) mit sofortiger Wirkung beendet
werden. Im Rahmen dieses Abschnitts (C) sind das Datum der Beendigung und das
Wirksamkeitsdatum identisch.
1.The Executive’s employment may be terminated by the Company for cause
(“außerordentliche Kündigung”) with immediate effect. Under this Section (C)
Date of Termination and Effective Date are the same.
2.Falls das Anstellungsverhältnis des leitenden Angestellten aufgrund dieses
Abschnitts (C) beendet wird, hat der leitende Angestellte einen Anspruch auf
Erhalt des gesamtem Grundgehaltes und anderer Leistungen, welche dem leitenden
Angestellten aufgrund dieses Vertrages bis zum Wirksamkeitsdatum der Beendigung
zustehen.
2.If the Executive’s employment is terminated under this Section (C), the
Executive shall be entitled to receive all Base Salary and benefits to be paid
or provided to the Executive under this Agreement through the effective Date of
Termination.
 
3.Alle ausstehenden Aktienoptionen, Belegschaftsaktien,
Belegschaftsaktieneinheiten und jegliche anderen ausübbaren aktienbasierten
Vergütungen verbleiben ausschließlich in Übereinstimmung mit den
Zuerkennungsbedingungen, die zwischen dem Unternehmen und dem leitende
Angestellten zu Datum der Wirksamkeit der Beendigung des Arbeitsverhältnisses
gelten, ausübbar. Alle aktienbasierten Leistungszulagen, die zum
Wirksamkeitsdatum noch nicht ausübbar sind, verfallen mit dem Wirksamkeitsdatum
der Beendigung des Arbeitsverhältnisses.
3.All outstanding stock options, restricted stock, restricted stock units and
any other vested equity incentives shall remain exercisable solely in accordance
with the terms of the award agreements to which the Company and the Executive
are parties on the Date of Termination. All equity incentives that are not
vested at the Effective Date shall terminate on the Effective Date.
 

 
 
10

--------------------------------------------------------------------------------

 
4.Des Weiteren findet das nachvertragliche Wettbewerbsverbot einschließlich der
entsprechenden Entschädigungszahlung gemäß nachfolgendem Abschnitt IX.
Anwendung.
4.In addition, the post-contractual non-compete including the respective payment
as per Section IX. below applies.
 
D.Durch das Unternehmen ohne wichtigen Grund
D.By the Company Without Cause
1.Das Anstellungsverhältnis des leitenden Angestellten kann nach Empfehlung des
CEO von dem Board jederzeit ohne wichtigen Grund durch Übergabe einer
schriftlichen Kündigungserklärung an den leitenden Angestellten gekündigt
werden. Falls das Anstellungsverhältnis des leitenden Angestellten aufgrund
dieses Abschnittes (D) gekündigt wird, hat der leitende Angestellte einen
Anspruch auf:
1.The Executive’s employment may be terminated by the Board upon recommendation
of the CEO at any time without cause by delivery of a written notice of
termination to the Executive. If the Executive’s employment is terminated under
this Section (D), the Executive shall be entitled to receive:
 
a.jegliches Grundgehalt und Leistungen, welche dem leitenden Angestellten bis
zum Wirksamkeitsdatum zustehen und einen anteiligen Betrag nach Maßgabe eines
jeden Bonusplanes oder anderer Vergütungen, zu welcher er ansonsten zum
Zeitpunkt des Wirksamkeitsdatums berechtigt ist. Der Betrag des Bonusplans wird
am Ende des Geschäftsjahrs für welches der Bonusplan bestand, bestimmt und
entsprechend den Bedingungen eines solchen Bonusplans ausbezahlt;
a.all Base Salary and benefits due to the Executive through the Effective Date
and a pro-rata portion of any Bonus Plan or other compensation to which he is
otherwise entitled as of the Effective Date, which Bonus Plan amount will be
determined after the end of the fiscal year for which the Bonus Plan was in
place and paid in accordance with the terms of such Bonus Plan;
 
 
b.einen Betrag im Wert des Grundgehalts des leitenden Angestellten für insgesamt
achtzehn (18) Monate für die Zeit nach dem Wirksamkeitsdatum.
b.an amount equal to the Executive’s Base Salary for a total of eighteen (18)
months following the Effective Date.

 
 
11

--------------------------------------------------------------------------------

 
2.Der Betrag der obigen Bestimmung 1(b) ist dem leitenden Angestellten
periodisch zu den regulären Gehaltsabrechnungsdaten, beginnend am
Wirksamkeitstag, auszubezahlen. Des weiteren werden oder bleiben alle
ausstehenden Aktienoptionen, Belegschaftsaktien, Belegschaftsaktieneinheiten und
jegliche anderen noch nicht ausübbaren aktienbasierten Leistungszulagen für
ihren festgelegten Zeitraum ausschließlich in Übereinstimmung mit den
Zuerkennungsbedingungen, die zwischen dem Unternehmen und dem leitende
Angestellten zum Datum der Wirksamkeit der Beendigung des Arbeitsverhältnisses
gelten, ausübbar.
2.The amount in clause 1(b) above shall be paid to the Executive periodically at
the regular payroll dates commencing as of the Effective Date. Furthermore, all
outstanding stock options, restricted stock, restricted stock units and any
other unvested equity incentives shall vest and/or remain exercisable for their
stated terms solely in accordance with the terms of the award agreements to
which the Company and the Executive are parties on the Effective Date.
 
3.Die Beteiligung an der privaten Krankenversicherung wird für achtzehn (18)
Monate nach dem Wirksamkeitsdatum fortgeführt werden.
3.The contribution to the private health insurance will continue for eighteen
months after the Effective Date.
 
4.Im Falle einer Kündigung entsprechend diesem Abschnitts (D) hat der leitende
Angestellte einen Anspruch auf einen Geschäftswagen entsprechend dem obigen
Abschnitt V.(D) für einen Zeitraum von achtzehn (18) Monaten nach dem
Wirksamkeitsdatum.
4.In case of a termination according to this Section (D) the Executive shall be
entitled to a company car according to Section V.(D) above for a period of
eighteen (18) months following the Effective Date.
 
5.Des Weiteren findet das nachvertragliche Wettbewerbsverbot einschließlich der
entsprechenden Entschädigungszahlung gemäß unten stehendem Abschnitt IX
Anwendung.
5.In addition, the post-contractual non-compete including the respective payment
as per Section IX. below applies.
 

 
 
12

--------------------------------------------------------------------------------

 
E.Durch den leitenden Angestellten aus triftigem Grund
E.By the Executive for Good Reason
 
1.Das Dienstverhältnis des leitenden Angestellten kann von dem leitenden
Angestellten durch Übergabe einer schriftlichen Mitteilung seiner Kündigung
innerhalb von sechzig (60) Tagen nach Eintritt einer der nachfolgenden Gründe
gekündigt werden. Jeder dieser Gründe begründet einen „triftigen Grund“ für eine
Kündigung:
1.The Executive’s employment may be terminated by the Executive by written
notice of his resignation delivered within sixty (60) days after the occurrence
of any of the following events, each of which shall constitute “Good Reason” for
resignation:
 
a.eine Anweisung des Unternehmens, den leitenden Angestellten an einen Standort
zu versetzen, welcher mehr als fünfundzwanzig (25) Meilen von dem Büro liegt, in
welchem der leitende Angestellte seine vertraglich bestehenden Pflichten zum
Zeitpunkt einer solchen Versetzung ausübt. Im Sinne dieses Vertrages ist der
Standort des leitenden Angestellten München, Deutschland;
a.a requirement by the Company to relocate the Executive to a location that is
greater than twenty-five (25) miles from the location of the office in which the
Executive performs his duties hereunder at the time of such relocation. For the
purpose of this Agreement, the location of the Executive is Munich, Germany;
 
 
b.wenn in Zusammenhang mit einem Change of Control der Nachfolger (natürliche
oder juristische Person) oder das Board die Pflichten aus diesem Vertrag nicht
mehr beachtet oder dem leitenden Angestellten keinen Anstellungsvertrag
anbietet, welcher Bestimmungen enthält, die im wesentlichen vergleichbar zu
diesem Vertrag oder ansonsten für den leitenden Angestellten zufriedenstellend
sind, und welcher von dem leitenden Angestellten unterzeichnet wird; oder
b.in connection with a Change in Control, a failure by the successor person or
entity, or the Board, either to honor this Agreement or to present the Executive
with an employment agreement containing provisions substantially similar to this
Agreement or otherwise satisfactory to the Executive and which is executed by
the Executive; or
 

 
 
13

--------------------------------------------------------------------------------

 
c.eine wesentliche Reduzierung des Titels des leitenden Angestellten oder eine
wesentliche und nachteilige Änderung des Status und der Verantwortung des
leitenden Angestellten oder die Übertragung von Pflichten und Verantwortung an
den leitenden Angestellten, welche im wesentlichen nicht dem Status und der
Verantwortung des leitenden Angestellten entsprechen;
c.a material reduction in the Executive’s title, or a material and adverse
change in Executive’s status and responsibilities, or the assignment to
Executive of duties or responsibilities which are materially inconsistent with
Executive’s status and responsibilities;
d.wenn im Zusammenhang mit einen Change of Control sich das
Vorgesetztenverhältnis zum CEO von Healthways ändert, oder
d.in connection with a Change of Control, the Executive’s reporting relationship
is changed from the CEO of Healthways, or
e.bei Vorliegen eines wichtigen Grundes („außerordentliche Kündigung“) nach
deutschem Recht.
e.a reason for cause (“außerordentliche Kündigung”) as per German law.
 
2.Der leitende Angestellte hat dem Unternehmen innerhalb von sechzig (60) Tagen
nach Auftreten eines der in den obigen Unterabsätzen (a), (b), (c) oder (d)
genannten Ereignissen (die „Ereignisse eines triftigen Grundes“) schriftlich
seine Absicht zu kündigen mitzuteilen. Das Unternehmen hat danach sechzig (60)
Tage (die „Behebungsfrist“) um das/ die Ereignis(se) eines triftigen Grundes zu
beseitigen; in diesem Fall hat dann der leitende Angestellte nicht mehr das
Recht aus triftigem Grund zu kündigen. Falls das Unternehmen scheitert das/die
Ereignis(se) eines triftigen Grundes vor Ablauf der Behebungsfrist zu
beseitigen, kann der leitende Angestellte aus triftigem Grund kündigen und
erhält die Leistungen, die nachstehend beschrieben sind, sofern die Kündigung
aus triftigem Grund innerhalb von dreißig (30) Tagen nach Ablauf der
Behebungsfrist erfolgt, anderenfalls wird davon ausgegangen, dass auf das Recht
aus triftigem Grund zu kündigen verzichtet wurde. Im Falle des Unterabsatzes (e)
erfolgt die Kündigung aus triftigem Grund sofort und mit sofortiger Wirkung.
Falls der leitende Angestellte aus triftigem Grund, wie in diesem Abschnitt (E)
definiert, kündigt, hat der leitende Angestellte einen Anspruch auf:
2.The Executive shall give the Company written notice of his intention to resign
for Good Reason (stating the reason therefore) within sixty (60) days after the
occurrence of one of the events stated in subparagraphs (a), (b), (c), or (d)
above (the “Good Reason Events”) and the Company shall have sixty (60) days (the
“Cure Period”) thereafter to rescind the Good Reason Event(s), in which event
the Executive no longer shall have the right to resign for Good Reason. If the
Company fails to rescind the Good Reason Event(s) before the expiration of the
Cure Period, then the Executive may resign for Good Reason and receive the
benefits described below so long as the resignation for Good Reason occurs
within thirty (30) days following the expiration of the Cure Period, otherwise
the right to resign on the basis of that Good Reason Event(s) shall be deemed to
have been waived. In case of subparagraph (e) the resignation for Good Reason
occurs immediately and with immediate effect. If the Executive resigns for Good
Reason as defined in this Section (E), the Executive shall be entitled to
receive:

 
 
14

--------------------------------------------------------------------------------

 
a.jegliches Grundgehalt und Leistungen, welche dem leitenden Angestellten bis
zum Wirksamkeitsdatum zustehen und einen anteiligen Betrag nach Maßgabe eines
jeden Bonusplanes oder anderer Entschädigung, zu welcher er ansonsten zum
Zeitpunkt des Wirksamkeitsdatums berechtigt ist. Der Betrag des Bonusplanes wird
am Ende des Geschäftsjahres, für welches der Bonusplan bestand, bestimmt und
entsprechend den Bedingungen eines solchen Bonusplanes ausbezahlt. Im Falle
einer Kündigung nach Unterabsatz (e) wird das fiktive Wirksamkeitsdatum im Falle
der Einhaltung einer Kündigungsfrist zugrunde gelegt;
a.all Base Salary and benefits due to the Executive under this Agreement through
the Effective Date and a pro-rata portion of any Bonus Plan or other
compensation to which he is otherwise entitled as of the Effective Date, which
Bonus Plan amount will be determined after the end of the fiscal year for which
the Bonus Plan was in place and paid in accordance with the terms of such Bonus
Plan. In case of a resignation according to subparagraph (e) the hypothetical
Effective Date in case of an observance of a notice period shall be taken into
account;
 
b.einen Betrag im Wert des Grundgehalts des leitenden Angestellten für insgesamt
achtzehn (18) Monate für die Zeit nach dem Wirksamkeitsdatum.
b.an amount equal to Executive’s Base Salary and benefits for a total of
eighteen (18) months following the Effective Date; and
c.die Beteiligung an der privaten Krankenversicherung für achtzehn (18) Monate
nach dem Wirksamkeitsdatum.
c.contributions to the private health insurance for eighteen months (18)
following the Effective Date.
 

 
 
15

--------------------------------------------------------------------------------

 
3.Der Betrag der obigen Bestimmung 2(b) und (c) ist dem leitenden Angestellten
periodisch zu den regulären Gehaltsabrechnungsdaten, beginnend am
Wirksamkeitsdatum, auszubezahlen. Des weiteren werden alle ausstehenden
Aktienoptionen, Belegschaftsaktien, Belegschaftsaktieneinheiten und jegliche
andere noch nicht ausübbare aktienbasierte Leistungszulagen für ihren
festegelegten Zeitraum ausschließlich in Übereinstimmung mit den
Zuerkennungsbedingungen, die zwischen dem Unternehmen und dem leitende
Angestellten zu Datum der Wirksamkeit der Beendigung des Arbeitsverhältnisses
gelten, übertragen und/oder verbleiben ausübbar.
3.The amount in clause 2(b) and (c) above shall be paid to the Executive
periodically at the regular payroll dates commencing as of the Effective Date.
Furthermore, all outstanding stock options, restricted stock, restricted stock
units and any other unvested equity incentives shall vest and/or remain
exercisable for their stated terms solely in accordance with the terms of the
award agreements to which the Company and the Executive are parties on the
Effective Date.
 
4.Im Falle einer Kündigung entsprechend dieses Abschnitts (E) hat der leitende
Angestellte einen Anspruch auf einen Geschäftswagen entsprechend dem obigen
Abschnitt V.(D) für einen Zeitraum von achtzehn (18) Monaten nach dem
Wirksamkeitsdatum.
4.In case of a termination according to this Section (E) the Executive shall be
entitled to a company car according to Section V. (D) above for a period of
eighteen (18) months following the Effective Date.
 
 
5.Des Weiteren findet das nachvertragliche Wettbewerbsverbot einschließlich der
entsprechenden Entschädigungszahlung gemäß unten stehendem Abschnitt IX.
Anwendung.
5.In addition, the post-contractual non-compete including the respective payment
as per Section IX. below applies.
 
 

 
 
16

--------------------------------------------------------------------------------

 
F.Durch den leitenden Angestellten ohne triftigen Grund
Der leitende Angestellte kann sein Dienstverhältnis jederzeit durch Übergabe
einer schriftlichen Kündigungserklärung an das Unternehmen beenden
F.By the Executive Without Good Reason
 
The Executive may terminate his employment at any time by delivery of a written
notice of resignation to the Company
 
1.Falls das Dienstverhältnis des leitenden Angestellten aufgrund dieses
Abschnitts (F) beendet wird, hat der leitende Angestellte bis zum Datum der
Wirksamkeit der Kündigung einen Anspruch auf Erhalt des gesamtem Grundgehaltes
und anderer Leistungen, welche dem leitenden Angestellten aufgrund dieses
Vertrages bezahlt oder zur Verfügung gestellt werden.
1.If the Executive’s employment is terminated under this Section (F), the
Executive shall be entitled to receive all Base Salary and benefits to be paid
or provided to the Executive under this Agreement through the Effective Date.
 
 
2.Des Weiteren findet das nachvertragliche Wettbewerbsverbot einschließlich der
entsprechenden Entschädigungszahlung gemäß unten stehendem Abschnitt IX.
Anwendung.
2.In addition, the post-contractual non-compete including the respective payment
as per Section IX. below applies.
3.Des weiteren werden alle ausstehenden Aktienoptionen, Belegschaftsaktien,
Belegschaftsaktieneinheiten und jegliche anderen ausübbare aktienbasierenden
Leistungszulagen für ihren festgelegten Zeitraum ausschließlich in
Übereinstimmung mit den Zuerkennungsbedingungen, die zwischen dem Unternehmen
und dem leitende Angestellten zum Wirksamkeitsdatum gelten, übertragen und/oder
verbleiben, ausübbar.
3.Furthermore, all outstanding stock options, restricted stock, restricted stock
units and any other vested equity incentives shall remain exercisable solely in
accordance with the terms of the award agreements to which the Company and the
Executive are parties on the Date of Termination. All equity incentives that are
not vested at the Effective Date shall terminate on the Effective Date.
 

 
 
17

--------------------------------------------------------------------------------

 
G.Zahlungen im Anschluss an einen Change of Control
G.Payments following a Change in Control
1.Falls die Kündigung des Dienstverhältnisses des leitenden Angestellten ohne
wichtigen Grund (entsprechend Abschnitt (D)) oder aus triftigem Grund
(entsprechend Abschnitt (E)) innerhalb von zwölf (12) Monaten nach einem Change
of Control erfolgt, werden die entsprechend Abschnitt (D) oder (E) zu
bezahlenden Beträge als der „Change of Control-Entschädigungsbetrag“ bezeichnet
und sind dem leitenden Angestellten in einem Pauschalbetrag nicht später als
sechzig (60) Tage nach dem Wirksamkeitsdatum auszubezahlen, wobei der Zeitpunkt
nach dem alleinigen Ermessen des Unternehmens bestimmt wird. Des weiteren werden
alle ausstehenden Aktienoptionen, Belegschaftsaktien,
Belegschaftsaktieneinheiten und jegliche anderen nicht garantierten
aktienbasierenden Leistungszulagen für ihren festgelegten Zeitraum
ausschließlich in Übereinstimmung mit den Zuerkennungsbedingungen, die zwischen
dem Unternehmen und dem leitende Angestellten zum Wirksamkeitsdatum gelten,
übertragen und/oder verbleiben, ausübbar.
1.If the Executive’s termination of employment without cause (pursuant to
Section (D)) or for Good Reason (pursuant Section (E)) happens within twelve
(12) months following a Change in Control, then the amounts payable pursuant
Sections (D) or (E) shall be referred to as the “Change in Control Severance
Amount” and shall be paid to the Executive in a lump-sum no later than sixty
(60) days following the Effective Date with the date of such payment determined
by the Company at its sole discretion. Furthermore, all outstanding stock
options, restricted stock, restricted stock units and any other unvested equity
incentives shall vest and/or remain exercisable for their stated terms solely in
accordance with the terms of the award agreements to which the Company and the
Executive are parties on the Effective Date.
 
2.Im Sinne dieses Vertrages bedeutet ein „Change of Control“ eines der
nachfolgenden Ereignisse:
2.For the purposes of this Agreement, a “Change in Control” shall mean any of
the following events:
i) Jede natürliche oder juristische Person, einschließlich einer „Gruppe”, wie
in Paragraph 13(d)(3) des Security Exchange Act 1934 in aktueller Fassung (der
„Exchange Act“) definiert, mit Ausnahme des Unternehmens oder einer
hundertprozentigen Tochtergesellschaft davon oder eines Employee Benefit Plan
des Unternehmens oder einer seiner Tochtergesellschaften, die wirtschaftliche
Eigentümerin von Anteilen am Unternehmen wird und 35% oder mehr der Stimmrechte
der zu diesem Zeitpunkt ausgegebenen Anteile am Unternehmen hält, welche für die
Wahl des Boards abgeben werden können (andere als in Folge einer durch das
Unternehmen eingeleiteten Ausgabe von Anteilen im gewöhnlichen Geschäftslauf);
i) any person or entity, including a “group” as defined in Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), other than
the Company or a wholly-owned subsidiary thereof or any employee benefit plan of
the Company or any of its subsidiaries, becomes the beneficial owner of the
Company’s securities having 35% or more of the combined voting power of the then
outstanding securities of the Company that may be cast for the election of
directors of the Company (other than as a result of an issuance of securities
initiated by the Company in the ordinary course of business);
 

 
 
18

--------------------------------------------------------------------------------

 
ii) wenn als Ergebnis einer oder in Verbindung mit einem Cash-Kauf- oder
Tauschangebot, einer Verschmelzung oder anderen Unternehmenszusammenschlüssen,
einem Verkauf von Vermögenswerten oder einer angefochtenen Wahl oder einer
Kombination der genannten Vorgänge nach einem solchen Vorgang weniger als die
Mehrheit der Stimmrechte der zu diesem Zeitpunkt ausgegebenen Anteile am
Unternehmen oder einer Nachfolgegesellschaft oder -person, die allgemein dazu
berechtigen die Boardmitglieder des Unternehmens oder einer solchen
Nachfolgegesellschaft oder -person zu wählen, insgesamt von Inhabern der Anteile
des Unternehmens gehalten werden, die allgemein berechtigt waren vor einer
solchen Transaktion Boardmitglieder des Unternehmens zu wählen; oder
ii) as the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sales of assets or contested election, or
any combination of the foregoing transactions, less than a majority of the
combined voting power of the then outstanding securities of the Company or any
successor corporation or entity entitled to vote generally in the election of
the directors of the Company or such other corporation or entity after such
transaction are held in the aggregate by the holders of the Company’s securities
entitled to vote generally in the election of directors of the Company
immediately prior to such transaction; or
 
iii) während eines Zeitraumes von zwei (2) aufeinanderfolgenden Jahren,
Personen, welche zu Beginn eines solchen Zeitraumes das Board bilden, aus
irgendeinem Grund aufhören wenigstens die Mehrheit hiervon zu bilden, außer wenn
die Wahl oder Nominierung zur Wahl durch die Aktieninhaber des Unternehmens
eines jeden dieser während dieses Zeitraumes erstmals gewählt Boardmitglieder,
durch ein Votum von wenigstens Zweidritteln der Boardmitglieder des Unternehmens
genehmigt wurde, die zu diesem Zeitpunkt noch im Amt und zu Beginn eines solchen
Zeitraumes bereits Boardmitglieder des Unternehmens waren.
iii) during any period of two (2) consecutive years, individuals who at the
beginning of any such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election by the Company’s stockholders, of each director of the Company
first elected during such period was approved by a vote of at least two-thirds
of the directors of the Company then still in office who were directors of the
Company at the beginning of any such period.
 
 

 
 
19

--------------------------------------------------------------------------------

 
3.Entrichtung der Steuern. Falls in Zusammenhang mit einem Change of Control,
irgendeine Zahlung des Unternehmens, welche nach ihrer Art eine Vergütung ist,
an oder zugunsten des leitenden Angestellten eine „excess parachute payment“
(und/oder ein deutsches Pendant) darstellt, hat das Unternehmen dem leitenden
Angestellten auf Aufforderung einen Betrag gleichwertig zu dem Betrag zu
erstatten, der dem Wert der Steuer auf den gesamten Betrag des excess parachute
payments entspricht („Aufzahlungsbetrag“). Die Bezahlung des
„Aufzahlungsbetrages“ gegenüber dem leitenden Angestellten erfolgt, sobald
vernünftigerweise möglich, nach dem Zahlungsverlangen des leitenden
Angestellten, aber auf keinen Fall später als am 31. Dezember des Jahres,
welches dem Jahr in welchem die Steuer gegenüber der Steuerbehörde entrichtet
wurde, nachfolgt.
3.Excise Tax Payment. If, in connection with a Change in Control, any payment in
the nature of compensation to, or for the benefit of, the Executive from the
Company (or any successor in interest) constitutes an “excess parachute payment”
(and/or a German equivalent) the Company shall pay to the Executive, on demand,
an amount equal to the amount of excise tax on the entire amount of Excess
Parachute Payments (“Gross-up Amount”). The payment of the “Gross-up Amount” due
to the Executive shall be paid as soon as reasonably possible following demand
of payment by the Executive, but in no event later than on December 31 of the
year following the year of the tax is paid to the tax authorities.
 

 
 
20

--------------------------------------------------------------------------------

 
H.Kündigungsfrist
Die Parteien vereinbaren für Kündigungen gemäß den vorstehenden Abschnitten (D),
(E) und (F) eine Kündigungsfrist von sechs (6) Monaten zum Ende des
Kalendermonats. Im Falle einer Kündigung aus wichtigem Grund entsprechend
Abschnitt (E)(1)e. endet das Dienstverhältnis mit sofortiger Wirkung. Das
Unternehmen zahlt dem leitenden Angestellten während der Kündigungsfrist wie
beschrieben sein Grundgehalt und seine Leistungen bis zum letzten Tag der
Kündigungsfrist. Diese Kündigungsfrist beschränkt keinen Anspruch des leitenden
Angestellten auf zusätzliche Abfindungszahlungen gemäß den obigen Abschnitten
(D), (E) oder (F). Wenn das Unternehmen beschließt den leitenden Angestellten
während der Kündigungsfrist freizustellen, ist das zwischen dem ersten Tag der
Freistellung und dem Wirksamkeitsdatum zu bezahlende Grundgehalt auf die gemäß
den obigen Abschnitten (D) oder (E) zu leistenden Abfindungszahlungen
anzurechnen. Die Zahlung von Abfindungszahlungen gemäß den obigen Abschnitten
(D) oder (E) beginnt zum Zeitpunkt des ersten Tages der Freistellung. Es besteht
Einigkeit darüber, dass der leitende Angestellte nicht weniger erhält, als er
aufgrund seines Anspruchs auf Abfindung gemäß (D), (E), oder beziehungsweise (F)
hat.
H.Notice Period
The parties agree to a notice period for terminations according to Sections (D),
(E) and (F) above of six (6) months to the end of a calendar month. In case of a
termination for cause according to Section (E)(1)e. the employment relationship
will terminate with immediate effect. The Company will pay the Executive his
Base Salary and benefits through the notice period until the last day of the
notice period as stipulated above. This notice period does not limit any
entitlement by the Executive for additional severance payments according to
Sections (D), (E) or (F) above. If the Company decides to put the Executive on
“Garden Leave” (“Freistellung”) during the notice period, fixed salary paid
between the first day of “Garden Leave” and the Effective Date shall be set off
against severance payments made according to Sections (D) or (E) above. The
payment of severance payments according to Sections (D) or (E) above shall start
at the moment of the first day of the Garden Leave. It is understood, however,
that the Executive shall not receive less than his entitlement of severance
according to Sections (D), (E), or (F) respectively.
 
 
VII. ZUSICHERUNGEN
 
VII. REPRESENTATIONS
Der leitende Angestellte sichert zu und gewährleistet, dass er nicht Partei
eines Vertrages oder einer Übereinkunft ist, welche ihn davon abhalten würde in
seine Pflichten aus diesem Vertrag einzutreten oder diese zu erfüllen.
The Executive represents and warrants that he is not a party to any agreement or
instrument which would prevent him from entering into or performing his duties
in any way under this Agreement.
 
VIII. ABTRETUNG; VERBINDLICHE VEREINBARUNG
VIII. ASSIGNMENT, BINDING AGREE-MENT

 
 
21

--------------------------------------------------------------------------------

 
Dieser Vertrag ist ein höchstpersönlicher Vertrag und die sich hieraus
ergebenden Rechte und Interessen des leitenden Angestellten dürfen von ihm nicht
verkauft, übertragen, abgetreten, verpfändet oder belastet werden, außer wenn
dies anderweitig ausdrücklich aufgrund der Bestimmungen dieses Vertrages erlaubt
ist. Dieser Vertrag tritt in Kraft zugunsten des leitenden Angestellten und ist
von ihm und seinen persönlichen und gesetzlichen Vertretern,
Testamentsvollstreckern, Verwaltern, Rechtsnachfolgern, Erben,
Ausschüttungsempfängern und Vermächtnisnehmern vollziehbar. Falls der leitende
Angestellte sterben sollte, solange noch ein Betrag hierunter an ihn
auszubezahlen wäre, würde der leitende Angestellte noch weiterleben, so sind
alle diese Beträge, soweit hierin nichts anderes aufgenommen wurde, in
Übereinstimmung mit den Bedingungen dieses Vertrages an seine Erben,
Vermächtnisnehmer oder andere Beauftragte, oder, falls es solche Beauftragte
nicht gibt in seinen Nachlass auszuzahlen.
This Agreement is a personal contract and the rights and interests of the
Executive hereunder may not be sold, transferred, assigned, pledged, encumbered,
or hypothecated by him, except as otherwise expressly permitted by the
provisions of this Agreement. This Agreement shall inure to the benefit of and
be enforceable by the Executive and his personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If the Executive should die while any amount would still be payable to
him hereunder had the Executive continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to his devisee, legatee or other designee or, if there is no such
designee, to his estate.
 
IX. GEHEIMHALTUNG, WETTBEWERBSVERBOT, ABWERBUNGSVERBOT
IX. CONFIDENTIALITY, NON-COMPETITION, NON-SOLICITATION
 
A.Der leitende Angestellte bestätigt, dass:
A.The Executive acknowledges that:
 
1. der vom Unternehmen betriebene Geschäftsbetrieb, nämlich Dienstleistungen der
Gesundheitsunterstützung (care and health support) (der „Geschäftsbetrieb“), in
hohem Maße dem Wettbewerb ausgesetzt ist und dass das Dienstverhältnis des
leitenden Angestellten bei dem Unternehmen erfordert, dass der leitende
Angestellte Zugang zu und Kenntnis von vertraulichen Informationen des
Unternehmens in Bezug auf seine Businesspläne, Finanzdaten,
Marketing-Programmen, Kundeninformationen, Verträge und andere
Betriebsgeheimnisse hat, die in jedem Fall umfassender sind, als solche
Informationen ohne Verletzung dieses Vertrages dem leitenden Angestellten
allgemein bekannt oder öffentlich zugänglich wären;
1.the business made by the Company of providing care and health support services
in which the Company is engaged (the “Business”) is intensely competitive and
that the Executive’s employment by the Company will require that the Executive
have access to and knowledge of confidential information of the Company relating
to its business plans, financial data, marketing programs, client information,
contracts and other trade secrets, in each case other than as and to the extent
such information is generally known or publicly available through no violation
of this Agreement by the Executive;
 

 
 
22

--------------------------------------------------------------------------------

 
2.die anderweitige Verwendung oder Offenlegung solcher Informationen als im
Rahmen der Unterstützung des Geschäftsbetriebes des Unternehmens zu einem
Wettbewerbsnachteil des Unternehmens und zu Schaden finanzieller oder anderer
Art im Hinblick auf den Geschäftsbetrieb führen kann; und
2.the use or disclosure of such information other than in furtherance of the
Business may place the Company at a competitive disadvantage and may do damage,
monetary or otherwise, to the Business; and
 
 
3.die Beteiligung des leitenden Angestellten an einer im Rahmen dieses
Abschnitts verbotenen Handlung eine unzulässige Aneignung und/oder Verwendung
solcher Informationen darstellt. Der leitende Angestellte erkennt ausdrücklich
den Betriebsgeheimnisstatus der vertraulichen Informationen des Unternehmens an
und dass die vertraulichen Informationen ein zu schützendes Geschäftsinteresse
des Unternehmens begründen. Der leitende Angestellte stimmt ausdrücklich zu,
solche vertraulichen Informationen ohne vorherige Zustimmung nicht gegenüber
jemanden außerhalb des Unternehmens preiszugeben, außer dies ist im Rahmen der
Ausübung seiner Pflichten erforderlich.
3.the engaging by the Executive in any of the activities prohibited by this
Section shall constitute improper appropriation and/or use of such information.
The Executive expressly acknowledges the trade secret status of the Company’s
confidential information and that the confidential information constitutes a
protectable business interest of the Company. Other than as may be required in
the performance of his duties, Executive expressly agrees not to divulge such
confidential information to anyone outside the Company without prior permission.
 

 
 
23

--------------------------------------------------------------------------------

 
B. Das „Unternehmen” (welches so auszulegen ist, dass es das Unternehmen, seine
Tochtergesellschaften und ihre jeweiligen Untergesellschaften einbezieht) und
der leitende Angestellte vereinbaren, dass der leitende Angestellte für eine
Dauer von zwölf (12) Monaten nach dem Wirksamkeitsdatum nicht:
B.The “Company” (which shall be construed to include the Company, its
subsidiaries and their respective affiliates) and the Executive agree that for a
period of twelve (12) months after the Effective Date the Executive shall not:
 
1.mit dem Unternehmen und seinen Tochtergesellschaft in jedem Land, in welchem
das Unternehmen seinen Geschäftsbetrieb zum Zeitpunkt der Beendigung des
Anstellungsverhältnisses des leitenden Angestellten ausübt, in Wettbewerb, wie
nachstehend definiert, treten wird. Nach derzeitigem Stand soll das
Wettbewerbsverbot die entsprechenden Länder weltweit umfassen. Im Rahmen dieses
Vertrages bedeutet „Wettbewerb“ durch den leitenden Angestellten, dass der
leitende Angestellte in Zusammenhang mit der Tätigkeit eines Unternehmens in
diesem Geschäftsbereich, bei diesem angestellt ist oder als Berater oder
Kreditgeber tätig wird, oder ein Vorstandmitglied, leitender Mitarbeiter,
Angestellter, Geschäftsinhaber, Handelsvertreter, Anteilseigner, Mitglied,
Inhaber oder Partner ist oder die Verwendung seines Namens erlaubt (die
„Position“). Allerdings mit der Maßgabe, dass es für den leitenden Angestellten
keine Verletzung dieses Unterabsatzes darstellt, (a) ein eingetragener oder
begünstigter Inhaber von weniger als fünf Prozent (5%) jeglicher Art von
Anteilen jeder oder mehrerer im Wettbewerb stehender Kapitalgesellschaften zu
sein, sofern der leitende Angestellte am Geschäftsbetrieb einer solchen
Kapitalgesellschaft bis zu dem Zeitpunkt, zu welchem diese Vertragsabrede
ausläuft, nicht teilnimmt, oder (b) eine Position innerhalb einer Gesellschaft
(z.B. Versicherung, Pharma etc.) annimmt, welche im Geschäftsbetrieb wie das
Unternehmen tätig ist, sofern der leitende Angestellte nicht unmittelbar in die
Erledigung von operativem Tagesgeschäft involviert ist.
1. engage in Competition, as defined below, with the Company or its subsidiaries
within any country where the Company is conducting the Business at the time of
termination of the Executive’s employment hereunder. Currently this includes the
respective countries in the world. For purposes of this Agreement, “Competition”
by the Executive shall mean the Executive’s being employed by or acting as a
consultant or lender to, or being a director, officer, employee, principal,
agent, stockholder, member, owner or partner of, or permitting his name to be
used (a “Position”) in connection with the activities of any entity engaged in
the Business, provided that, it shall not be a violation of this sub-paragraph
for the Executive to (a) become the registered or beneficial owner of less than
five percent (5%) of any class of shares in any one or more competing
corporations, provided that, the Executive does not participate in the business
of such corporation until such time as this covenant expires, or (b) accept a
Position within any corporation (e.g., insurance, pharma) engaged in the
Business as the Company as long as executive is not directly involved in
managing day to day operations.
 

 
 
24

--------------------------------------------------------------------------------

 
2.unmittelbar oder mittelbar, zu seinen Gunsten oder zugunsten einer anderen
Person oder Gesellschaft, wie folgt tätig wird:
2.directly or indirectly, for his benefit or for the benefit of any other person
or entity, do any of the following:
 
a.um Geschäft mit jeglichen Kunden, welche mit dem Unternehmen im Zeitpunkt der
Kündigung des leitenden Angestellten in Geschäftsbeziehung stehen, wirbt, dass
dem Geschäft der Gesellschaft mit diesem Kunden entspricht oder ähnlich ist;
a.solicit from any customer, doing business with the Company as of the
Executive’s termination, business of the same or of a similar nature to the
Business of the Company with such customer;
 
 
b.innerhalb von zwölf (12) Monaten nach Beendigung des Anstellungsverhältnisses
des leitenden Mitarbeiters um Geschäft mit jeglichen bekannten potentiellen
Kunden der Gesellschaft wirbt, dass dem Geschäft entspricht oder ähnlich ist,
welches nach Wissen des leitenden Angestellten Gegenstand eines
Bieterverfahrens, Angebots oder Vorschlags der Gesellschaft war oder einer
substantiellen Vorbereitung im Hinblick auf ein solches Bieterverfahren, Angebot
oder einen solchen Vorschlag unterlag; oder
b.solicit from any known potential known customer of the Company business of the
same or of a similar nature to that which, to the knowledge of the Executive,
has been the subject of a written or oral bid, offer or proposal by the Company,
or of substantial preparation with a view to making such a bid, proposal or
offer, within twelve (12) months prior to the Executive’s termination; or
 

 
 
25

--------------------------------------------------------------------------------

 
c.Personen abwirbt, die zum Zeitpunkt der Beendigung des
Anstellungsverhältnisses des leitenden Angestellten von dem Unternehmen
angestellt waren und zum Zeitpunkt einer solchen Abwerbung noch bei dem
Unternehmen beschäftigt sind.
c.recruit or solicit the employment or services of any person who was employed
by the Company upon termination of the Executive’s employment and is employed by
the Company at the time of such recruitment or solicitation.
 
3.Der leitende Angestellte erkennt an, dass die von ihm gegenüber dem
Unternehmen zu erbringenden Dienste von besonderem und einzigartigen Charakter
sind, was dazu führt, dass dieser Vertrag von erheblichem Wert für das
Unternehmen ist und deswegen der Ausfall dieses Wertes nicht vernünftig oder
adäquat durch gerichtlich geltend gemachten Schadensersatz ausgeglichen werden
kann und ein Verstoß oder ein zu befürchtender Verstoß des leitenden
Angestellten gegen jede der in diesem Abschnitt enthaltenen Bestimmungen zu
einer unersetzbaren Schädigung des Unternehmens führt. Der leitende Angestellte
ist deswegen damit einverstanden, dass das Unternehmen um ihm einen solchen
Verstoß oder drohenden Verstoß zu untersagen oder davon abzuhalten befugt ist,
zusätzlich zu jedem Anspruch oder Rechtsmittel, eine vorläufige oder dauerhafte
Unterlassungsverfügung ohne die Notwendigkeit des Nachweises der
Unangemessenheit eines finanziellen Schadensersatzanspruches oder der
Hinterlegung einer Bürgschaft oder Sicherheitsleistung zu beantragen.
3.The Executive acknowledges that the services to be rendered by him to the
Company are of a special and unique character, which causes this Agreement to be
of significant value to the Company, the loss of which may not be reasonably or
adequately compensated for by damages in an action at law, and that a breach or
threatened breach by him of any of the provisions contained in this Section will
cause the Company irreparable injury. The Executive therefore agrees that the
Company will be entitled, in addition to any other right or remedy, to a
temporary, preliminary and permanent injunction, without the necessity of
proving the inadequacy of monetary damages or the posting of any bond or
security, enjoining or restraining the Executive from any such violation or
threatened violations.
 
 

 
 
26

--------------------------------------------------------------------------------

 
4.Aufgrund dieser Bestimmung erhält der leitende Angestellte neben seinem
Abfindungszahlungen gem. VI D, E und F für die zwölf (12) dem Wirksamkeitsdatum
nachfolgenden Monate 50% seiner durchschnittlichen, zuletzt unter Abschnitt V.
dieses Vertrages erhaltenen, vertraglichen Vergütung als Ausgleich, zu zahlen
während dieser Zeit in gleichen monatlichen Abschlagszahlungen. Zusätzlich
finden die Paragraphen 74 ff. HGB Anwendung mit Ausnahme des § 74c, dessen
Anwendung explizit ausgeschlossen ist. Falls nicht bereits durch die Abfindung
abgedeckt, wird die Krankenversicherung ebenfalls während des Wettbewerbsverbots
verlängert.
4.For the purpose of this clause the Executive shall receive in addition to his
severance payments according to VI D, E, and F for the twelve (12) months
following the Effective Date, 50% of his average contractual remuneration lastly
received under Section V. of this agreement as compensation payable in equal
monthly installments during this time. In addition, the sects. 74 et seqq. of
the German Commercial Code (Handelsgesetzbuch) shall apply with the exception of
§ 74c which is explicitly excluded. If not covered through severance, health
cover will also be extended during the non-compete period.
 
C.Falls einzelne oder mehrere der im Vertrag enthaltenen Bestimmungen für
übermäßig weit in Hinblick auf die Dauer, Tätigkeit oder Gegenstand gehalten
werden, sind diese Bestimmungen soweit zu beschränken und zu reduzieren, als
dass diese zum weitesten gesetzlich zulässigen Umfang anwendbar sind.
C.If any one or more of the provisions contained in this Agreement shall be held
to be excessively broad as to duration, activity or subject, such provisions
shall be construed by limiting and reducing them so as to be enforceable to the
fullest extent permitted by law.
 
X. VERHALTENSCODEX / FOREIGN CORRUPT PRACTICIES ACT
X. CODE OF CONDUCT / FOREIGN CORRUPT PRACTICES ACT
Von dem leitenden Angestellten wird verlangt den Verhaltenscodex der gesamten
Healthways-Gruppe und das „Foreign Anti Corruption Program“ zu befolgen.
The Executive is required to abide by Healthways’ group-wide Code of Conduct and
the Foreign Anti-Corruption Program.
 

 
 
27

--------------------------------------------------------------------------------

 
XI. GESAMTE VEREINBARUNG
XI. ENTIRE AGREEMENT
Dieser Vertrag, zusammen mit der hierzu beigefügten Anlage A, gibt die
Vereinbarungen betreffend der hierin geregelten Angelegenheiten zwischen den
Parteien vollständig und inhaltlich zutreffend wieder und hebt sämtliche anderen
Zusagen und Vereinbarungen, welche von ihnen bisher, ob schriftlich oder
mündlich, getroffen wurde, auf. Der leitende Angestellte erklärt, dass er in
Ausübung dieses Vertrages nicht auf eine Erklärung oder Stellungnahme des
Unternehmens im Hinblick auf den Gegenstand und die Auswirkung dieses Vertrages
oder im Übrigen vertraut oder vertraut hat, welche nicht hierin dargelegt wurde
und dass der leitende Angestellte die Gelegenheit hatte, einen Berater seiner
Wahl hinzuziehen.
This Agreement, together with Exhibit A attached hereto, contains all the
understandings between the parties pertaining to the matters referred to herein,
and supersedes any other undertakings and agreements, whether oral or written,
previously entered into by them with respect thereto. The Executive represents
that, in executing this Agreement, he does not rely and has not relied upon any
representation or statement not set forth herein made by the Company with regard
to the subject matter or effect of this Agreement or otherwise and that
Executive has had the opportunity to be represented by counsel of his choosing.
 
XII. ERGÄNZUNGEN ODER ÄNDERUNGEN, ABBEDINGUNG
XII. AMENDMENT OR MODIFICATION; WAIVER
Keine Bestimmung dieses Vertrages kann ergänzt, geändert oder abbedungen werden,
sofern eine solche Ergänzung, Änderung oder Abbedingung, einschließlich einer
Ergänzung, Änderung oder Abbedingung dieser Bestimmung, nicht schriftlich
zwischen dem leitenden Angestellten und einem ordnungsgemäß bevollmächtigten
Vertreter des Unternehmens vereinbart wurde. Kein Verzicht einer Partei auf die
Einhaltung einer Bedingung oder Vorschrift dieses Vertrags durch die andere
Partei gilt als Verzicht auf die Einhaltung einer ähnlichen oder anderen
Bedingung oder Vorschrift, die zur gleichen Zeit, zu einer früheren Zeit oder zu
einer späteren Zeit erfolgen sollte.
No provision of this Agreement may be amended or waived, unless such amendment
or waiver, including any amendment or waiver of this provision, is agreed to in
writing, signed by the Executive and by a duly authorized officer of the
Company. No waiver by any party hereto of any breach by another party hereto of
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of a similar or dissimilar condition or provision at
the same time, any prior time or any subsequent time.
 

 
 
28

--------------------------------------------------------------------------------

 
XIII. MITTEILUNGEN
XIII. NOTICES
Jede Mitteilung nach diesem Vertrag hat schriftlich zu erfolgen und ist als
abgegeben anzusehen wenn diese persönlich zugestellt, durch Kurierdienst, per
Fax oder durch Einschreiben (Einschreiben mit Rückschein) versendet wurde und an
die nachfolgende Adresse der betroffenen Partei oder jede andere Adresse, welche
die Partei nachträglich schriftlich mitteilt, adressiert wurde:
Any notice to be given hereunder shall be in writing and shall be deemed given
when delivered personally, sent by courier, facsimile or registered or certified
mail, postage prepaid, return receipt requested, addressed to the party
concerned at the address indicated below or to such other address as such party
may subsequently give notice in writing:
 
Für den leitenden Angestellten an:
Peter Choueiri
Schwedenstrasse 4
80805 Munich
Germany
 
Für das Unternehmen an:
Healthways, Inc.
Attention: CEO
701 Cool Springs Blvd
Franklin, Tennessee  37067
To the Executive at:
 
Peter Choueiri
Schwedenstrasse 4
80805 Munich
Germany
 
To the Company at:
 
Healthways, Inc.
Attention: CEO
701 Cool Springs Blvd
Franklin, Tennessee  37067
Jede persönlich oder durch Kurier zugestellte Mitteilung ist als am Tag der
Zustellung abgegeben anzusehen.
Any notice delivered personally or by courier shall be deemed given on the date
delivered.
XIV. SALVATORISCHE KLAUSEL
XIV. SEVERABILITY
Sollte eine Bestimmung dieses Vertrages oder die Anwendung einer Bestimmung auf
eine der Parteien oder Gegebenheiten von einem Gericht der zuständigen
Gerichtsbarkeit als ganz oder teilweise unwirksam oder nicht durchsetzbar
angesehen werden, wird die Gültigkeit, Wirksamkeit und Durchsetzbarkeit der
übrigen Bestimmungen oder die Anwendung dieser Bestimmung auf eine Person oder
Gegebenheit, die nicht davon betroffen sind, nicht beeinträchtigt. Jede
nichtige, unwirksame oder nicht durchsetzbare Bestimmung ist soweit zu
beschränken und zu reduzieren, als dass diese zum weitesten gesetzlich
zulässigen Umfang anwendbar ist.
If any provision of this Agreement or the application of any such provision to
any party or circumstances shall be determined by any court of competent
jurisdiction to be invalid and unenforceable to any extent, the remainder of
this Agreement or the application of such provision to such person or
circumstances other than those to which it is so determined to be invalid and
unenforceable, shall not be affected thereby, and each provision hereof shall be
validated and shall be enforced to the fullest extent permitted by law.
 

 
 
29

--------------------------------------------------------------------------------

 
XV. AUFRECHTERHALTUNG
XV. SURVIVORSHIP
Die einschlägigen Ansprüche und Verpflichtungen der Parteien hierunter bleiben
im Falle einer Kündigung dieses Vertrages in dem erforderlichen Umfang zur
beabsichtigten Erhaltung solcher Ansprüche und Rechte bestehen.
The respective rights and obligations of the parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.
XVI. GELTENDES RECHT; GERICHTSSTAND
XVI. GOVERNING LAW; VENUE
Dieser Vertrag unterliegt dem Recht der Bundesrepublik Deutschland und wird in
Übereinstimmung mit diesem ausgelegt, ohne Berücksichtigung der Prinzipien des
Kollisionsrechts. Der Gerichtsstand ist München, Deutschland. Dieser Vertrag ist
in deutscher und englischer Sprache geschlossen. Bei Widersprüchen ist der
deutsche Vertragstext maßgeblich.
This Agreement will be governed by and construed in accordance with the laws of
the Federal Republic of Germany, without regard to the principles of conflicts
of law thereof, and venue shall be the courts of Munich, Germany. The Agreement
is concluded in German and English. In case of any discrepancy, the German
language shall prevail.
XVII. ÜBERSCHRIFTEN
XVII. HEADINGS
Alle beschreibenden Überschriften von Abschnitten und Paragraphen dienen nur der
Übersichtlichkeit und keine Bestimmung dieses Vertrages ist unter Einbeziehung
der Überschrift eines Abschnitten oder Paragraphen auszulegen.
All descriptive headings of sections and paragraphs in this Agreement are
intended solely for convenience, and no provision of this Agreement is to be
construed by reference to the heading of any section or paragraph.
 

 
 
30

--------------------------------------------------------------------------------

 
XVIII. AUSFERTIGUNGEN
XVIII. COUNTERPARTS
Dieser Vertrag kann in Ausfertigungen unterzeichnet werden; jede dieser ist als
Original anzusehen, wobei alle zusammen ein und dasselbe Dokument darstellen.
This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
 
Zu Urkund dessen, haben die Parteien hierzu diesen Anstellungsvertrag in Kraft
tretend zum vorstehend festgelegten Datum geschlossen.
IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
effective as of date set forth above

[SEITE MIT UNTERSCHRIFTEN
FOLGT]                                                                                           [SIGNATURE
PAGE FOLLOWS]

 
 
31

--------------------------------------------------------------------------------

 

UNTERNEHMEN/COMPANY


By:  /s/ Ben R. Leedle, Jr.


Name:  Ben R. Leedle, Jr.


Title:   CEO



LEITENDER ANGESTELLTER/EXECUTIVE


/s/ Peter Choueiri                          
                                      Peter Choueiri


ANLAGE A
Ausnahmen
Ungeachtet anderslautender Bestimmungen in dem Vertrag, werden diese Bedingungen
ebenfalls Teil des Vertrages und heben jede widersprüchliche Bedingung darin
auf:
EXHIBIT A
Exceptions
 Notwithstanding anything in the Agreement to the contrary, the following terms
are also part of the Agreement and supersede any contradictory term contained
therein:
 
   






 
 
32

--------------------------------------------------------------------------------

 
